DETAILED ACTION
This Office Action is in response to the application filed on 9/24/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 2, 4 - 6, 8 - 14, and 16 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-Bach et al. (US 2012/0129301 A1).

With regard to claim 1, Or-Bach discloses a method comprising: 
forming a first transistor at a surface of a first semiconductor layer 8302 of a substrate 8300A (0833, Fig. 83A); 
performing a hydrogen implantation 8310, wherein hydrogen ions penetrate through the first transistor and form a hydrogen-concentrated layer (at plan 8312) in a bulk semiconductor region, with the bulk semiconductor region being under the first semiconductor layer (0420, 0834, Fig. 83B); 
performing a cleaving process to separate the bulk semiconductor region into a second semiconductor layer 8300 (above 8312) and a third semiconductor layer (under 8312), wherein the second semiconductor layer remains being in the substrate after the cleaving process (Figs. 83C - 83D); 
forming a second transistor on the second semiconductor layer (0837, Fig. 83E).  
With regard to claim 2, Or-Bach discloses performing a planarization process on the second semiconductor layer after the cleaving process (0836, Figs. 83C - 83D).  
With regard to claim 4, Or-Bach discloses the first transistor and the second transistor are of opposite conductivity types (0833, 0837).  
With regard to claim 5, Or-Bach discloses forming a through-via 8347-8367 to connect the first transistor to the second transistor, wherein the through-via comprises a first portion level with the first transistor, and a second portion level with the second transistor (0842, Fig. 83J).  
With regard to claim 6, Or-Bach discloses forming an isolation layer 8303-8333 encircling the through-via 8347-8367 (Fig. 83J).  
With regard to claim 8, Or-Bach discloses a method comprising: 
forming first isolation regions 8303 penetrating through a first semiconductor layer 8302 to contact a buried isolation layer 8301, wherein the buried isolation layer is further overlying a semiconductor region 8300A (Fig. 83A); 
forming a first transistor NMOS based on a first active region 8307 in the first semiconductor layer (0833, Fig. 83A); 
forming a dielectric layer 8308 covering the first transistor (Fig. 83A); 
performing a hydrogen implantation, wherein a hydrogen-concentrated layer (at plan 8312) is formed to separate the semiconductor region into a second semiconductor layer 8300 (above 8312) and a third semiconductor layer (under 8312), wherein the second semiconductor layer contacts the buried isolation layer (0420, 0834, Fig. 83B); 
removing the hydrogen-concentrated layer and the third semiconductor layer from the second semiconductor layer (0836, Figs. 83C - 83D); 
forming second isolation regions 8333 penetrating through the second semiconductor 
forming a second transistor PMOS based on a second active region 8337 in the second semiconductor layer (0837, Fig. 83E).  
With regard to claim 9, Or-Bach discloses the removing the hydrogen-concentrated layer and the third semiconductor layer comprises, after the hydrogen implantation, performing a cleaving process to mechanically separate the second semiconductor layer from the third semiconductor layer (0834, 0836, Figs. 83B - 83D).  
With regard to claim 10, Or-Bach discloses the cleaving process is performed when the dielectric layer 8308 is on the first transistor (Figs. 83C - 83D).  
With regard to claim 11, Or-Bach discloses after the hydrogen implantation, performing a planarization process on the second semiconductor layer 8300, wherein the second isolation regions 8333 are formed after the second semiconductor layer is planarized (0836, Figs. 83D - 83E).  
With regard to claim 12, Or-Bach discloses a first source region 8306 and a first drain region 8306 of the first transistor contacts the buried isolation layer 8301 (Fig. 83A).  
With regard to claim 13, Or-Bach discloses a second source region 8336 and a second drain region 8336 of the second transistor contacts the buried isolation layer 8301 (Fig. 83E).  
With regard to claim 14, Or-Bach discloses a first gate 8304 of the first transistor overlaps a second gate 8334 of the second transistor (Fig. 83E).  
With regard to claim 16, Or-Bach discloses a method comprising: 
forming first isolation regions 8303 penetrating through a first semiconductor layer 8302 to contact a buried isolation layer 8301 (Fig. 83A); 
forming a first transistor NMOS
forming a dielectric layer 8308 covering the first transistor (Fig. 83A); 
after the first transistor is covered with the dielectric layer, thinning a semiconductor region 8300A underlying the buried isolation layer to form a second semiconductor layer 8300, wherein the second semiconductor layer contacts the buried isolation layer (0836, Fig. 83D); 
forming second isolation regions 8333 penetrating through the second semiconductor layer to contact the buried isolation layer (Fig. 83E); 
forming a second transistor PMOS on the second semiconductor layer (0837, Fig. 83E); 
interconnecting the first transistor and the second transistor (0842, Fig. 83G).  
With regard to claim 17, Or-Bach discloses the interconnecting comprises forming a through-via 8347-8367 to connect the first transistor NMOS to the second transistor PMOS, wherein the through-via comprises a first portion level with the first transistor, and a second portion level with the second transistor (0842, Fig. 83J).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach.

With regard to claim 3, Or-Bach discloses attaching the substrate to a carrier 8320 (Fig. 83G).
He is silent about forming a source/drain silicide region in this illustration.
He discloses, in a detail transistor structure, forming a source/drain silicide region 13326 at a surface of a source/drain region 13328 of the second transistor PMOS (all transistor) (1430, Fig. 133G).
He teaches that silicide can improve source and drain contact resistance (1420).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form silicide on source/drain contact regions, thus forming a structure wherein the first transistor NMOS is between the source/drain silicide region (on surface of 8336) and the carrier (Fig. 83G).  
With regard to claim 15, Or-Bach is silent about the semiconductor layers surface orientation in this illustration. He, however, discloses that the first semiconductor layer (for NMOS formation) and the second semiconductor layer (for PMOS formation) have different surface orientations for independently optimize the transistors (0912).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use different crystal orientation semiconductor for different type of transistors.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach, further in view of Pagaila et al. (US 201/00216281 A1).

With regard to claim 7, Or-Bach fails to discloses the first portion of the through-via is wider than the second portion of the through-via. 
Pagaila discloses a tapered through-via 172 with an upper portion wider than a lower portion (Pagaila Fig. 4d).
Pagaila teaches that the through-via can either be vertical or tapered (Pagaila 0051).
Since vertical through-via or tapered through-via are known in the art as functional equivalents for interconnections, it would have been obvious to one having ordinary skill in the .
Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach, further in view of Sakuma (US 2012/0286428 A1).

With regard to claim 18, Or-Bach discloses the through-via 8347/8367 formed in the dielectric layer 8369, the buried isolation layer 8301, and at least one of the first isolation regions 8303 and the second isolation regions 8333 (Fig. 83J).
He is silent about etching those layers.
Sakuma teaches that etching is a commonly known method in fabrication of through vias (Sakuma 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch the layer stack of the dielectric layer, the buried isolation layer, and the isolation regions for the connection of two transistors. KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
With regard to claim 19, Or-Bach discloses the through-via comprises a first portion 8367  penetrating through the first semiconductor layer 8302, and a second portion 8347 penetrating through one of the first isolation regions 8303 (Or-Bach Fig. 83J).  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        March 15, 2021